Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAIL ACTION
Priority
This application claims priority to U.S provisional Patent Application No. 62861828, filed on 6/14/2019 and U.S provisional Patent Application No. 62868346, filed on 6/28/2019, is hereby incorporated by references.


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/7/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
CLAIM INTERPRETATION 
4. The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 5.   	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05).  Such claim limitation(s) is/are e.g.: “means for determining a zero-out pattern of normatively defined zero-coefficients” in claim 36 and “means for generating residual data for a current block of the video data” in claim 37. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts.  MPEP 2106.  The four eligible categories of invention  include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.  MPEP 2106(I).
Claims 38-39 are rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention because the broadest reasonable interpretation of the instant claims in light of the specification encompasses transitory signals.  But, transitory signals are not within one of the four statutory categories (i.e. non-statutory subject matter).  See MPEP 2106(I).   However, claims directed toward a non-transitory computer readable medium may qualify as a manufacture and make the claim patent-eligible subject matter.  MPEP 2106(I).  Therefore, amending the claims to recite a “non-transitory computer-readable data storage medium” would resolve this issue.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-39 are rejected on the ground of nonstatutory obviousness-type double patenting over claims 1 of U.S. Patent No. 11032572 B2, since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.  Although the conflicting claims are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
           This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 4-5 8-10, 12-13, 16-18, 20-21, 24, 27-28, 30-31, 34, and 36-39 is/are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Zhao et al (US 20200389661 A1 with priority date of 6/7/2019).
             Regarding claim 1, 17, 36 and 38 Zhao discloses a method of decoding video data [e.g. decoder], the method comprising: determining, based on a block size [e.g. 8X8] of a current block [current block] and a low-frequency non- separable transform (LFNST) syntax element [e.g. FIG. 7 and 10-13; [0253-0256]; LFNST] , a zero-out pattern of normatively defined zero-coefficients [e.g. zero-out scheme; zero coefficients], wherein the LFNST syntax element is signaled at a transform unit (TU) level [e.g. fnst_idx, is signaled at the end of CU-level syntax]; determining transform coefficients of the current block [e.g. produce non-zero and zero transform coefficients], wherein the transform coefficients of the current block include transform coefficients in an LFNST region  [e.g. FIG. 10-13; top left region] of the current block and transform coefficients outside the LFNST region of the current block [e.g. zero transform coefficients region], and determining the transform coefficients of the current block comprises: applying an inverse LFNST [e.g. inverse reduced transform] to determine values of one or more transform coefficients [e.g. tope left non zero coefficients] in the LFNST region of the current block; and determining that transform coefficients of the current block in a region of the current block defined by the zero-out pattern are equal to 0 [e.g. zero transform coefficients region]; applying an inverse transform to the transform coefficients of the current block to determine residual data [e.g. residual signal] for the current block [e.g. performing inverse transforming]; and reconstructing the current block based on the residual data for the current block [e.g. reconstructed samples].
             Regarding claim 2 and 18, Zhao further discloses determining a number of coded coefficient groups and non-coded coefficient groups (CGs) based on the LFNST syntax element [e.g. FIG. 10-11; shaded part with transform coding and non-shaded part without transform].    
             Regarding claim 4 and 20, Zhao further discloses the current block is a subblock of a coding unit (CU) [e.g. FIG. 7, 10-13].  
             Regarding claim 5 and 21, Zhao further discloses determining that the current block is split into a plurality of subblocks [e.g. FIG. 7, 10-13], the plurality of subblocks including a current subblock of the current block, wherein the LFNST syntax element is for a subblock of the current block [e.g. FIG. 10-13; [0253-0256];], and the LFNST region of the current block is an LFNST region of the subblock; determining, based on threshold-based criteria [e.g. [0258]; a threshold for the size of the block], that the LFNST syntax element for the subblock of the current block is signaled in a bitstream that comprises an encoded representation of the video data [e.g. LFNST index is signaled for the transform block]; and based on a determination that the LFNST syntax element is signaled in the bitstream, obtaining the LFNST syntax from the bitstream [e.g. LFNST index from bitstream].  
             Regarding claim 8 and 24, Zhao further discloses the LFNST syntax element is applicable for a single TU of the current block [e.g. FIG. 10-13; LFNST index is signaled for the transform block].
	Regarding claim 9-10, 12-13 and 16, this is an encoding method that includes same limitation as in claim 1-2, 4-5 and 8 above respectively, the rejection of which are incorporated herein.  Furthermore, Zhao discloses a method of encoding video data [e.g. an encoder].
	Regarding claim 27-28, 30-31 and 34, this is an encoding device that includes same limitation as in claim 17-18, 20-21 and 24 above respectively, the rejection of which are incorporated herein.  Furthermore, Zhao discloses an encoding device [e.g. an encoder].
	Regarding claim 37 and 39, this is an encoding method that includes same limitation as in claim 17 above, the rejection of which are incorporated herein.  Furthermore, Zhao discloses an encoding device [e.g. an encoder].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 6-7, 11, 14-15, 19, 22-23, 25-26, 29, 32-33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhao et al (US 20200389661 A1 with priority date of 6/7/2019) in view of CHIANG et al (WO 2020211776 A1 with priority date of 4/16/2019).
             Regarding claim 3 and 19, Zhao further discloses the current block is normatively restricted to a position in the current block allowed to be non-zero by the zero-out pattern, but Zhao fails to explicitly disclose a concept of last significant coefficient position.
             However, CHIANG teaches the well-known concept of a last significant coefficient position [e.g. position of the last significant coefficient is in CG0] of the current block [e.g. FIG. 3] is normatively restricted to a position in the current block allowed to be non-zero by the zero-out pattern [e.g. non-zero and zero CG].
             It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the decoding system disclosed by Zhao to exploit the well-known determining transform operation technique taught by CHIANG as above, in order to provide reduced the storage requirement and the computational complexity [See CHIANG; [0044-0045]].
             Regarding claim 6 and 22, Zhao and CHIANG further disclose a threshold is fixed to a constant value [e.g. 4 or 8] and determining that the LFNST syntax element is signaled in the bitstream comprises determining that the LFNST syntax element is signaled in the bitstream for at least one of a luma  component or a chroma component [e.g. Zhao: transform set applied to luma/chroma transform coefficients; CHIANG: RST index is signaled and used for the luma or chroma component] depending on whether a last transform coefficient position of the current block is less than the threshold [e.g. Zhao: FIG. 10-13; CHIANG: FIG. 3 and 5].  
             Regarding claim 7 and 23, Zhao and CHIANG further disclose determining that the LFNST syntax element is signaled in the bitstream comprises: determining a threshold based on at least one of a last position of significant transform coefficients of the current block [e.g. CHIANG: position of the last significant coefficient is in CG0], a relative location of the current subblock with respect to a first- occurring subblock of the current block, whether the current block is dual tree coded or single tree coded [e.g. Zhao: TABLE 6; dual tree chroma], or a value of a DC component of a transform unit of the current block or a DC component of the current block; and determining, based on the threshold, that the LFNST syntax element for the subblock is signaled in the bitstream [e.g. Zhao: LFNST index is signaled for the transform block].  
	Regarding claim 11 and 14-15, this is an encoding method that includes same limitation as in claim 3 and 6-7 above respectively, the rejection of which are incorporated herein.  Furthermore, Zhao discloses a method of encoding video data [e.g. an encoder].
             Regarding claim 25, Zhao and CHIANG further disclose comprising a display configured to display decoded video data [e.g. Zhao FIG. 1].  
             Regarding claim 26, Zhao and CHIANG further disclose the device comprises one or more of a camera [e.g. Zhao: FIG. 1-2], a computer, a mobile device, a broadcast receiver device, or a set-top box.
	Regarding claim 29 and 32-33, this is an encoding method that includes same limitation as in claim 19 and 22-23 above respectively, the rejection of which are incorporated herein.  Furthermore, Zhao discloses an encoding device [e.g. an encoder].
             Regarding claim 35, Zhao and CHIANG further disclose the device comprises one or more of a camera [e.g. Zhao: FIG. 1-2], a computer, a mobile device, a broadcast receiver device, or a set-top box.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Panusopone et al (US 20180176587 A1).
Mrak et al (US 20140056362 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHUBING REN/Primary Examiner, Art Unit 2483